DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 07/28/2020, in which claims 1-25 are currently pending.

Specification
2- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
3- The drawings were received on 7/28/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
4- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Signal processing unit, central control and signal output unit, Second signal processing unit in claims 1, 4, 5, 17, 18, 22, and 25. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a-As to claim 1, which reads “which controls a 2-D coil actuator to focus or reposition the laser”, the underlined clauses appear to present antecedence issues.
b-Moreover, Claim 1 reads “that focuses a laser beam on bump lines and pit lines”, in which it is not clear whether the underlined “that focuses a laser beam on bump lines and pit lines” are to be considered from the “an arrangement of one or more pit lines and one or more bump lines” … or if they are extra bump lines and pit lines.
c- In addition, Claim 1 reads “to generate a plurality of corresponding electronic signals and a first group of RF signals to obtain a relative displacement”. It is not clear whether the RF signals correspond to the electronic signals or whether they are additional “signals” to be considered with the electronic signals to obtain the relative displacement. Similar issues apply to the second and third RF signals in the other claims.

2-18, 20-24 are similarly rejected by virtue of their dependence on claim 1.

In addition, Claims 1, 2, 5, and 17-18 read "when there is a relative motion between… when there is no relative motion…  when motion is detected between the code …". The limitations are unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.

-In addition, Claim 12 reads “wherein a laser diode of the OLA”. It is not clear whether
the laser diode is the same as in claim 1 or whether it is an additional laser source.
For examination purposes, both options will be considered.

-As to claims 13, 15, 19 and 25, which read “wherein the first actuator moves the lens… the second actuator moves the laser beam in a direction parallel to the pit-length direction of the RDMCC” and  “one or more additional lenses in addition to the focusing objective lens… the additional lenses intensify the laser beam emitted by the laser diode onto the code channel”, (Claim 19) “wherein the edges of the pit lines” and (Claim 25) “an optical objective lens inside of the OLA… calculating the displacement and/or the velocity”, respectively, the underlined clauses appear to present antecedence issues.

As to claim 20, which read “a composite subsystem is mounted on the other part.”, it is not clear whether the composite subsystem is the “first composite susbsytem” or an additional one; which one? 

Similar issues appear in claims 16-17, 22 and more.


Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 1, 3, 7-13, 15-18, 20-22, 24 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Teng et al. (PGPUB No. 2004/0200957).

As to claims 1, 3, 20-22, and 25, Teng teaches a displacement measurement system and its method of use (Figs. 1-10 and Abstract) comprising: a code carrier comprising: a data-storage medium and, within the data storage medium, a relative displacement measurement code channel -RDMCC- comprising an arrangement of one or more pit lines and one or more bump lines (200, 700, 800 or 900); a first composite subsystem comprising: an optical laser assembly -OLA- that focuses a laser beam on bump lines and pit lines and that decodes, with a photo detector, the laser beam reflected off the bump lines and pit lines in the RDMCC to generate a plurality of corresponding electronic signals to obtain a relative displacement measurement information when there is a relative motion between the OLA and the code carrier; a signal processing unit; a power driver, which controls a 2-D coil actuator to focus or reposition the laser a central control and signal output unit -CCSOU- (Figs. system 210/230/250 and equivalent, generating electric signals to be processed. ¶ 2, 30 indicate for ex. the measurement of the displacement of linear and/or rotary, i.e. 2D, motions and displacements); (Claim 3) the OLA further comprising: a laser diode to generate the laser beam (Fig. 2 and ¶ 32-32 for ex; 210); at least one objective lens (¶ 28, 31 for ex.); a 2-D coil actuator and (claim 22) wherein the signal processing unit generates a control signal to the power driver to position the optical objective lens for auto-focusing claim 20) wherein the code carrier of the displacement measuring system is mounted on one of a moving part or a stationary part, and a composite subsystem is mounted on the other part and (claim 21) wherein the data-storage medium is an optical data storage medium (inherent to the Teng’s CD reading system).  
  	Teng does not teach expressly wherein the system generates RF signals.
However, one with ordinary skill in the art would find it obvious to use wireless devices and RF communication to transmit the signals from the measuring modules to the processing units and back, and to I/O peripherals with obvious advantages of portability, speed and ease of measurement/processing (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to generals signal communication recommendations so that the system generates RF signals, with the advantage of effectively optimizing the measured signals to and from each components of the system. 

As to claim 7, Teng teaches the displacement measurement system as in claim 1, wherein the depth of the pit lines is between 50nm and 300nm, and the width of the pit lines and the bump lines is between 0.1 micrometer and 100 micrometers; and wherein the length of pit lines is at least five times larger than the width of the pit lines (obvious over ¶ 36-37 for ex.).  

As to claim 8, Teng teaches the displacement measurement system as in claim 1, wherein the bump lines and pit lines on the code carrier are arranged to have their width along a straight axis 

As to claim 9, Teng teaches the displacement measurement system as in claim 1, wherein the bump lines and pit lines on the code carrier are arranged to have their width along circumferential directions of moving for an angular displacement measurement (¶ 34, 47, 54 for ex.).  

As to claim 10, Teng teaches the displacement measurement system as in claim 1, wherein the code carrier is made of polymeric materials, and the bump lines and pit lines are formed by compression stamping techniques, or imprint lithography; (claim 11) wherein the bump lines and pit lines within the code carrier are covered with a reflective coating, and the reflective coating is protected by a layer of polymeric material (Figs. 4-9, ¶12, 43, 49, 56, 65, 72 for ex.).  

As to claim 12, Teng teaches the displacement measurement system as in claim 1, wherein a laser diode of the OLA is capable of emitting a laser beam with a wavelength of around 780nm, 650nm, or 405nm (¶ 31).  

As to claim 13, Teng teaches the displacement measurement system as in claim 1, and suggests wherein the 2-D coil actuator further comprises a first actuator and a second actuator, wherein the first actuator moves the lens along an axis to bring the lens closer or farther to the code carrier as needed to auto-focus the lens, and the second actuator moves the laser beam in a 

As to claim 15, Teng teaches the displacement measurement system as in claim 1, wherein the optical laser 2103410002US assembly further consists of a plurality of one or more additional lenses in addition to the focusing objective lens; wherein the additional lenses intensify the laser beam emitted by the laser diode onto the code channel within the code carrier and intensify the laser beam reflected from the code channel onto the photo detector (¶ 41 for ex.).  

As to claim 16, Teng teaches the displacement measurement system as in claim 1, wherein the laser diode, the lenses, the 2-D coil actuator, and the photo detector are combined into one single multi- functional unit (¶ 9, 33 for ex.; the system can be a CD reading system).  

As to claims 17-18, Teng teaches the displacement measurement system as in claim 1, further comprising one or more additional composite subsystems, each comprising: an OLA, wherein the OLA scans the bump lines and pit lines in the RDMCC to generate a plurality of corresponding electronic signals and the first group of RF signals when there is relative motion between the code carrier and the OLA, and wherein the OLA scans the ADMCC to generate the corresponding RF signals when there is no relative motion between the code carrier and OLA, and wherein the corresponding RF signals are processed by the CCSOU to obtain absolute position information; a signal processing unit; and a power driver, wherein the power driver As to claim 18, Teng teaches the displacement measurement system as in claim 1, further comprising one or more2203410002US additional composite subsystems, wherein each additional composite subsystem comprises: one or more optical laser assemblies; one or more signal processing units which receive the electronic signals from the one or more optical laser assemblies; and one or more additional power drivers; wherein the RDMCC is scanned and a control signal is generated therefrom, producing the corresponding first group of RF signals to obtain incremental displacement information when there is relative motion between the code carrier and OLAs; wherein a second composite subsystem comprises: at least a second optical laser assembly; at least a second signal processing unit which receives the electronic signals from the OLA; and at least a second power driver; wherein an absolute position reference code channel (APRCC) is scanned and a control signal is generated therefrom, producing a corresponding group of RF signals to obtain absolute referent position information when there is relative motion between the code carrier and the OLA; wherein absolute displacement information is determined from the incremental displacement information and the absolute referent position information when there is relative motion between the code carrier and OLA; and further comprising a device for fine adjustment of relative offset between the first composite subsystem and one of the other compositive subsystems (¶ 41 for ex., in addition to the elements as rejected in claim 1 for the absolute and incremental measurements).  

As to claim 24, Teng teaches the displacement measuring system of claim 1, wherein the CCSOU provides commands to and receive signals from other components, and generates and 


9- Claims 2, 4-6 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Teng in view of Kapner (PGPUB No. 2010/0328681).

As to claims 2, 4-6, 23, Teng teaches the displacement measurement system as in claim 1.
Teng does not teach expressly the code carrier further comprising: an absolute displacement measurement code channel (ADMCC) having one or more pit lines to form a binary code; and wherein the 2-D coil actuator in the composite subsystem drives an objective lens of the OLA to scan the ADMCC to generate a second group of RF signals to obtain an absolute position information when there is no relative motion between the code carrier 1803410002US and the OLA; (Claim 4) wherein the CCSOU determines an absolute displacement from the absolute position information of the second group of RF signals and the relative displacement measurement information of the first group of RF signals; (Claim 5) wherein the code carrier further comprises an absolute position reference code channel -APRCC- comprising at least one pit line, or one missing pit line, which is uniquely distributed among one or more neighboring pit lines; and further comprising a second composite subsystem, comprising: a second optical laser assembly which senses the bump lines and pit lines of the APRCC and generates control signals and a corresponding third group of RF signals to obtain an absolute referent position information when motion is detected between the code carrier and the OLA; a signal processing unit; and a power driver, which controls a 2-D coil actuator to focus or reposition the laser beam (the underlined limitations are taught by Teng as in claim 1 and since the claimed components are not  (Claim 6) wherein the CCSOU determines complete absolute displacement positions from the absolute referent position information of the 3rd group of RF signals and the relative displacement measurement information of the 1st group of RF signals; (claim 23) wherein the CCSOU commands the power driver to perform scans on an absolute displacement measurement code channel to obtain the absolute position information.  
However, and in a similar field of endeavor, Kapner teaches a displacement encoder (Figs. 1-8 and Abstract) comprising: an absolute displacement measurement code channel(s) ADMCC and APRCC having one or more pit lines to form a binary code; and wherein the 2-D coil actuator in the composite subsystem drives an objective lens of the OLA to scan the ADMCC to generate a second group of RF signals to obtain an absolute, and the complete absolute, position information when there is no relative motion between the code carrier 1803410002USand the OLA (¶ 10-12, 24, 33 for ex.;, an absolute scale is disclosed); (Claim 4) Kapner teaches using incremental measurements in parallel to the absolute measurements (¶ 3, 10, 24 and 33 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to Kapner’s suggestions so that the code carrier further comprising: an absolute displacement measurement code channel (ADMCC) having one or more pit lines to form a binary code; and wherein the 2-D coil actuator in the composite subsystem drives an objective lens of the OLA, relatively to the pit/bump lines, to scan the ADMCC to generate a second group of RF signals to obtain an absolute position information when there is no relative motion between the code carrier 1803410002US and the OLA; wherein the CCSOU determines an absolute displacement from the absolute position information of the second group of RF signals and the relative displacement  3rd group of RF signals and the relative displacement measurement information of the 1st group of RF signals; wherein the CCSOU commands the power driver to perform scans on an absolute displacement measurement code channel to obtain the absolute position information, with the advantage of effectively measuring reference signals (¶ 03-04) and use them to calibrate the system. 
 
10- Claims 14 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Teng in view of Kataoka (US Patent No. 4802153).

As to claim 14, Teng teaches the displacement measurement system as in claim 1.
Teng does not teach wherein the photo detector is comprised of multiple photo-electric converting elements arranged in a four-quadrant arrangement that can generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, and wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrants are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, wherein G1 is a parameter determined based on the electrical signals.  

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to Kataoka’s suggestions so that wherein the photo detector is comprised of multiple photo-electric converting elements arranged in a four-quadrant arrangement that can generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, and wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrants are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, wherein G1 is a parameter determined based on the electrical signals., with the advantage of effectively obtaining the autofocus (Col. 2 ll. 14-50).
As to claim 19, Teng teaches a displacement measuring system with a control loop formed with a code carrier, an optical laser assembly, a signal processing unit, and a power driver; wherein the code carrier comprises: an optical data-storage medium, and a RDMCC consisting of a continuous alternating uniform arrangement of a plurality of pit lines with equal depth, wherein the edges of the pit lines form a plurality of bump lines; wherein the optical laser assembly 
Teng does not teach the photo detector comprising multiple light-sensitive elements arranged in a four-quadrant arrangement, wherein the light sensitive elements can sense lights from the bump lines and pit lines of the RDMCC to generate a plurality of electrical signals; wherein the plurality of electrical signals from diagonal quadrants are added together and then subtracted each other according to a function Gl*(a+c)-(b+d) to generates a control signal for the purpose of auto-focusing, wherein GI is a parameter determined based on the electrical signals; wherein the power driver receiving the control signal to power the coil actuator in the optical laser assembly to drive the objective lens to accomplish auto focusing.  
However, in a similar field of endeavor, Kataoka teaches an optical information processor (Figs. 1-9 and Abstract) wherein the photo detector is comprised of multiple photo-electric converting elements arranged in a four-quadrant arrangement that can generate a plurality of electrical signals such that each of the four quadrants are labeled a-d, respectively, and wherein the plurality of electrical signals from a pair of diagonal quadrants from the four-quadrants are added together and then subtracted from each other according to a function G1*(a+c)-(b+d) for the purpose of auto-focusing, wherein G1 is a parameter determined based on the electrical signals (Col. 1 ll. 30-57, Col. 2 ll. 14-50); where G1 can be a parameter equal to one or else.  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Teng according to Kataoka’s suggestions so that the photo detector comprising multiple light-sensitive elements arranged in a four-quadrant arrangement, wherein the light sensitive elements can sense lights from the bump lines and pit lines of the RDMCC to generate a plurality of electrical signals; 

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886